Citation Nr: 1441671	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-20-899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from October 1954 to October 1958 and died in February 2008.

The appellant, who is the Veteran's widow, appealed a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.

The Veteran died in February 2008 at the age of 72.  The death certificate lists the Veteran's immediate and only cause of death as lung cancer that he had for one year.  The record reflects a previous history of lung cancer that metastasized to the brain.  At the time of his death, the Veteran had no service-connected disability.

The appellant contends that the Veteran's lung cancer was due to asbestosis.  In her June 2009 substantive appeal, she argues that he was exposed to asbestos during his active service in the United States Navy and developed lung cancer due to that exposure.  

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused his death or substantially or materially contributed to it.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

Service personnel records show that the Veteran had gunnery training.  His Report of Transfer or Discharge (DD Form 214) reflects that he was assigned a primary (military occupation) code of gunner's mate (GM -0800).  The personnel records also show that he served aboard the USS PT CRUZ (CVE 119) and USS DUNCAN (DDR 874).  It is unclear if his occupation exposed him to asbestos while aboard either vessel.

Additionally, the April 2007 private medical records discuss the Veteran's "previous history" of lung cancer with right upper lung resection for carcinoma.  The appellant should be requested to identify all medical records associated with his treatment for lung cancer.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103(A)(B)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Then, a VA medical opinion should be obtained based on the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Navy and any other appropriate federal facility to determine if the Veteran's military occupation of gunner's mate exposed him to asbestos while serving aboard the USS PT CRUZ and USS DUNCAN.  A memorandum regarding his asbestos exposure should be placed in the claims file and a copy provided to the appellant.  

2. Ask the appellant to identify the sources and dates of all treatment the Veteran received for lung cancer prior to and after April 2007.

a. Request that she complete authorizations for VA to obtain all private treatment records.

b. If the appellant fails to provide necessary authorizations, inform her that she can submit the evidence herself.

c. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

3. After the above development is completed, ask a VA oncologist to review the file and to provide an opinion with regard to the following: 

a. Is it at least as likely as not that any disease or injury the Veteran had incurred in service caused or contributed substantially or materially to his death? 

b. Is it at least as likely as not that the Veteran's cause of death (as listed on his death certificate) was the result of a disease or injury incurred in service or had its onset in service? 

c. What are the potential causes of the Veteran's death? 

d. The opinion should consider: 

i. the February 2008 death certificate that listed the immediate cause of death as lung cancer.

ii. Service treatment records, dated from October 1954 to October 1958.

iii. Service personnel records indicating that the Veteran was a gunner's mate aboard ships.

iv. The appellant's assertion that the Veteran's lung cancer was due to asbestosis due to his exposure to asbestos in service.

e. The physician should provide reasons for this opinion.  If the physician is unable to answer any of the above questions without resorting to speculation, then reasons for the inability should be provided; including whether the inability is due to the limits of medical knowledge or the absence of specific records. 

4.  If the benefit on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board of Veterans' Appeals, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



